Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 10, 2018

                                    No. 04-18-00450-CV

                                   Velma SAN MIGUEL,
                                         Appellant

                                              v.

                            PLAINSCAPITAL BANK,
                   TRUSTEE OF THE GUERRA MINERAL TRUST.,
                                   Appellee

                  From the 381st Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-16-19
                      The Honorable Everardo Garcia, Judge Presiding


                                       ORDER
       The Appellant, Velma San Miguel’s Motion to Extend Time to File Appellant’s Brief is
hereby GRANTED. Time is extended to September 13, 2018.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of September, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court